Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-17-2007

Barner v. Williamson
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1447




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Barner v. Williamson" (2007). 2007 Decisions. Paper 747.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/747


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-273                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                     No. 07-1447
                                  ________________

                                 BRIAN K. BARNER,

                                            Appellant

                                            v.

                          WARDEN TROY WILLIAMSON
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                               (D.C. Civ. No. 05-cv-01127)
                     District Judge: Honorable Richard P. Conaboy
                      ____________________________________

                       Submitted For Possible Summary Action
                     Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 21, 2007

                Before: BARRY, AMBRO and FISHER, Circuit Judges.

                                (Filed: July 17, 2007 )
                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Brian Barner appeals from the order of the United States District Court for the

Middle District of Pennsylvania denying his motion pursuant to Fed. R. Civ. P. 60(b).
We conclude that the District Court did not abuse its discretion in denying the motion.

Because this appeal presents no substantial question, we will summarily affirm the

District Court’s order. See Third Circuit LAR 27.4 and I.O.P. 10.6.

         Barner, a federal prisoner, filed a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241, challenging his confinement in administrative detention, the initiation

of that confinement through a detention order, and the disciplinary proceedings whereby

he was sanctioned with a loss of 13 days good time credit, a 15-day term in disciplinary

segregation, and a loss of commissary and visitation privileges for six months. The

District Court denied his petition, and we affirmed. C.A. No. 06-3351. While the appeal

of his habeas petition was pending, Barner filed a motion for relief from judgment

pursuant to Fed. R. Civ. P. 60(b), claiming that the Appellee had committed a fraud upon

the District Court. The motion was denied, and Barner appeals.

         We have jurisdiction pursuant to 28 U.S.C. § 1291. We will summarily affirm a

district court’s order if an appeal presents no substantial question. See I.O.P. 10.6. The

denial of a Rule 60(b) motion is reviewed for abuse of discretion. Reform Party of

Allegheny County v. Allegheny County Dep’t. of Elections, 174 F.3d 305, 311 (3d Cir.

1999). An appeal from denial of relief under Rule 60(b) brings up only the subject matter

of the motion and not the underlying case. Smith v. Evans, 853 F.2d 155, 158 n.1 (3d Cir.

1988).




                                                2
         A Rule 60(b) motion may be granted if an adverse party committed fraud,

misrepresentation, or other misconduct. Fed. R. Civ. P. 60(b)(3). In his Rule 60(b)

motion, Barner asserts that he is entitled to relief because the Appellee submitted a

fraudulent report by the disciplinary hearing officer to the District Court and that the

report was materially different from the one that he had received in connection with his

disciplinary proceedings. The District Court concluded that Appellee had not submitted a

fraudulent document, holding that Barner’s version of the report was simply a draft of the

final version that Appellee had submitted. Furthermore, the District Court concluded

that, contrary to Barner’s assertion, the two reports were not materially different and that

denial of his habeas petition was warranted based on the content of either report. We

agree.

         Because the District Court did not abuse its discretion in denying the Rule 60(b)

motion and because this appeal presents no substantial question, we will summarily

affirm the District Court’s order. See Third Circuit LAR 27.4 and I.O.P. 10.6.




                                               3